Citation Nr: 0434230	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-14 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an effective date earlier than October 15, 
1998 for a grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active honorable service including a period 
of active duty from July 1974 to July 1978.  The veteran's 
claim for service connection for hearing loss has been 
previously denied, most recently in an unappealed rating 
board decision of January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action by the 
RO that found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for hearing loss.  The RO granted service 
connection for tinnitus, which was granted a 10 percent 
rating, effective October 15, 1998.  In April 2004 the 
veteran appeared and gave testimony at a hearing at the RO 
before the undersigned.

The issue of entitlement to service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC RO for further 
development and is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  In a January 2000 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss. No appeal was filed and, under the 
law, the decision became final.  

2.  Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, and 
that is reasonably likely to substantiate the claim, namely 
that the veteran's has bilateral hearing loss as a result of 
acoustic trauma sustained during service.  

3.  The claim for service connection for tinnitus was 
received on October 15, 1998.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).  

2.  The criteria for an effective date earlier than October 
15, 1998 for a grant of service connection for tinnitus have 
not been met. 38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.105, 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, imposed on VA new duties to assist and provide 
notice to claimants for VA benefits.  Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126 (West 2002); Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004))

In regard to the veteran's application to reopen his claim 
for service connection for bilateral hearing loss, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
regard to the veteran's application to reopen his claim for 
service connection for bilateral hearing loss, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim in regard to this issue.  

In regard to the issue of entitlement to an earlier effective 
date for a grant of service connection for tinnitus, it is 
noted that the VCAA provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

A letter dated in June 2002, the RO informed the veteran of 
the evidence needed to substantiate his claim for service 
connection for tinnitus, and of who was responsible for 
obtaining what evidence.   The June 2002 letter told him of 
his responsibility for submitting evidence, and thereby put 
him on notice to submit all such evidence in his possession.  

The letter did not tell him of the evidence needed to 
substantiate entitlement to an earlier effective date.  
However, the effective date issue is a "down stream" issue 
from that of entitlement to service connection.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  VA's General Counsel 
has held that VA is not required to provide § 5103(a) notice 
with regard to "down stream issues."  VAOPGCPREC 8-2003 
(2003); 69 Fed. Reg. 25,180 (2004).  The Board is bound by 
the General Counsel's holding.  38 U.S.C.A. § 7104(c) (West 
2002).

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, the VCAA 
notice was provided prior to the May 2003 denial.  

It does not appear from a review of the record that, after 
further evidentiary development is required in this case.  
The issue essentially is determined by the date the veteran 
first sought service connection for this disability and no 
further development would assist in the determination of this 
question.  

I.  New and Material Evidence to Reopen a Claim For Service 
Connection For Hearing Loss.  

The evidence of record at the time of the January 2000 RO 
denial of the  application to reopen his claim for service 
connection for bilateral hearing loss, may be briefly 
summarized.  

The veteran's service medical records, including his 
examinations prior to entrance and discharge, show normal 
pure tone hearing thresholds in the right ear on audiometric 
testing throughout.  Pure tone thresholds in the left ear 
were within normal limits except for some findings at 4000 
Hertz.  Thresholds at that frequency were 30 decibels in July 
1974, 50 decibels in February 1975, 30 decibels in June 1975, 
5 decibels in October 1975, and 5 decibels on audiometric 
testing during the veteran's March 1978 examination for 
service discharge.  

On a VA examination in August 1983 the veteran complained of 
worsening hearing in the right ear.  No relevant findings 
were reported.  On a VA examination in June 1985, the veteran 
said that he first noted hearing loss in 1977, when he began 
to have difficulty in daily conversation.  

Audiometric testing revealed pure tone thresholds of 5, 10, 
10, 70, and 70 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz; and 0, 5, 5, and 15 decibels in the 
left ear at 500, 1000, 2000, and 4000 Hertz.  Speech 
discrimination was 100 percent in the right ear and 96 
percent in the left ear.  The diagnoses included deafness.  

During a VA examination in March 1999 the veteran was noted 
to have pure tone thresholds of 40, 50, 65, 95, and 105 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  He had pure tone thresholds in the left ear of 25, 
20, 15, 35, and 35 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz.

The evidence that has been associated with the claims folder 
since the January 2000 RO denial of the veteran's application 
to reopen his claim for service connection for bilateral 
hearing loss may also be briefly summarized.  

On VA examination in August 2002, the veteran had pure tone 
thresholds of 30, 35, 45, 85, and 70 decibels in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  He had pure 
tone thresholds in the left ear of 30, 25, 25, 50, and 35 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
diagnoses included moderate to severe high frequency 
sensorineural hearing loss in the right ear, and mild to 
moderate high frequency sensorineural hearing loss in the 
left ear.  

In a July 2003 statement, a private physician noted that the 
veteran reported exposure to loud noises during service and 
the record documented some hearing loss at 4000 Hertz while 
the veteran was on active duty.  The doctor commented that 
this was a frequency often affected by noise, and that it was 
more probable than not that a portion of the veteran's 
current hearing loss was due to noise exposure in service.  

During an April 2004 hearing at the RO before the 
undersigned, the veteran said that he was a ranger during 
service; and that he was exposed to loud noise from aircraft, 
weapons, and demolition explosions.  He did not recall any 
pres-ervice exposure to loud noise, and had had no major 
exposure to noise since discharge from service.

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims, such as this one, received after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).  

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

The RO denied the veteran's claim for service connection for 
hearing loss in January 2000 essentially because the evidence 
did not show that his bilateral hearing loss that was related 
to service.  The evidence associated with the claims folder 
subsequent to the 2000 rating action includes the statement 
from a private physician relating the veteran's current 
hearing loss to noise exposure in service.  This evidence 
raises a reasonable possibility that there is a relationship 
between in-service acoustic trauma and the veteran 's 
bilateral defective hearing.  This evidence therefore relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for bilateral defective hearing.  

II. Earlier Effective Date For a Grant of Service Connection 
For Tinnitus.  

The veteran contends that the effective date of his award 
should have been in 1976 when his tinnitus first developed.  
In the alternative he has asserted that the effective date 
should be October 1984 when he submitted a statement that was 
in effect a claim for service connection for this disability.  

The veteran's service medical records contain no complaints, 
findings, or diagnosis indicative of tinnitus.

The veteran's original claim for compensation benefits was 
received by the RO in June 1982.  It made no mention of 
tinnitus or ringing in the ears.

In a statement dated October 24, 1984, and received at the RO 
on October 25, 1984.  The veteran said that he believed that 
an ear was injured in November 1976, while he was in Ranger 
school, and was close to an explosion.  He said that up to 
that point his hearing had been perfect, but, after the 
explosion he had light headedness and ringing for a while, 
which then went away.  He said, however, that his hearing had 
been eroding ever since that episode.  

In a statement received at the RO on October 15, 1998, the 
veteran claimed that he had constant ringing in his ears due 
to his duties as a demolition engineer during service.  

In a rating action of October 2002 the RO granted service 
connection for tinnitus, which was assigned a 10 percent 
rating from October 15, 1998.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2004). 

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose, if 
the claim is received within 1 year of separation from active 
service.  Otherwise, the effective date will be the date of 
receipt of the claim, or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2004).

The veteran has asserted that service connection for tinnitus 
should be made effective from the time of a 1976, injury that 
resulted in tinnitus.  The law and regulations do not provide 
for an effective date earlier than July 10, 1978, the day 
following his separation from duty.  Service connection from 
that date time requires that the veteran submit a claim for 
service connection within one year following service 
discharge, that is no later than July 9, 1979.  There is no 
evidence that a claim for service connection for tinnitus was 
filed on or before that date.  The veteran does no contend 
otherwise.

The veteran has also asserted that his October 25, 1984 
letter, was a claim for service connection for tinnitus.  The 
veteran clearly stated in that letter that the ringing in his 
ears had gone away.  An essential element of service 
connection is current disability.  Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998).  Since the veteran indicated that he 
did not have a current disability, the October 1984 letter 
cannot be construed as a claim for service connection for 
tinnitus. 

The record does not show that the veteran submitted a claim 
for service connection for tinnitus prior to October 15, 
1998.  The effective date for the grant of service connection 
for tinnitus can be no earlier than that date.  There is, 
therefore, no basis for an earlier award of service 
connection for tinnitus. Accordingly, the appeal as to this 
issue is denied


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for bilateral defective hearing is granted.

Entitlement to an effective date earlier than October 15, 
1998 for a grant of service connection for tinnitus is 
denied.  


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  Subsequent to the Board's development of this case, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that these requirements were not met if VA 
could not point to a specific document in the record that 
provides the necessary notice.  See Quartuccio v. Principi, 
16 Vet App 183 (2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim for 
entitlement to service connection for bilateral defective 
hearing.  

In addition a review of the record indicates that treatment 
records from the veteran's private physician relevant to the 
issue of service connection for bilateral hearing loss are 
available, but not yet associated with the claims folder.  

It is also noted that while bilateral hearing loss was 
diagnosed by the examining physician after the veteran's most 
recent VA hearing examination conducted in August 2002, the 
claims folder was not made available to the examiner for 
review and the examining physician did not express any 
opinion regarding the etiology of this disability.  Such an 
opinion should be obtained prior to further appellate 
consideration in this case.  

In view of the above, this case is REMANDED to for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 4.159(b) (2003) 
with regard to the claims for service 
connection for bilateral hearing loss and 
for an earlier effective date for a grant 
of service connection for tinnitus 
currently on appeal.  

2.  The AMC or RO should obtain records 
of the veteran's treatment for hearing 
loss from William T. Ritchie, M.D..  

3.  The AMC or RO should then submit the 
claims folder to the health care 
specialist who conducted the VA audio 
examination in August 2002.  The VA 
health care specialist should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran's current bilateral 
hearing loss is related to noise exposure 
during service.  

4.  Then, the AMC or RO should re-
adjudicate the current claim, and if it 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



